Citation Nr: 0948734	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder impingement syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left clavicle, non-dominant 
arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied increased ratings for right 
and left shoulder disabilities.


FINDINGS OF FACT

1.  In a statement in support of claim received by the RO 
January 20, 2006, the Veteran stated that she wished to 
withdraw the appeal for entitlement to an increased 
disability evaluation for right shoulder impingement 
syndrome, currently evaluated as 30 percent disabling.

2.  The Veteran has pain throughout left shoulder range of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, 
as it relates to the issue of entitlement to an increased 
disability evaluation for right shoulder impingement 
syndrome, currently evaluated as 30 percent disabling, have 
been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2009).

2.  The criteria for a rating of 30 percent for a fracture of 
the left clavicle, non-dominant arm, have been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative in writing at any time before a 
Board decision.  38 C.F.R. § 20.204.  In a written statement 
received at the RO in January 2006, the appellant's 
representative wrote that the appellant wanted to withdraw 
the appeal with regard to the issue of entitlement to an 
increased disability evaluation for right shoulder 
impingement syndrome.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding her increased 
rating claims, in correspondence sent to the Veteran in 
February 2004 and May 2005.  These letters told the Veteran 
that she could substantiate the claims with evidence that the 
disability had worsened, notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her increased rating claims, and 
identified her duties in obtaining information and gave 
examples of evidence to substantiate her claims.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice how disability ratings and effective 
dates for the award of benefits will be assigned if service 
connection is granted or a higher evaluation is awarded.  
Although the RO did not provide evidence on the effective 
date element, this decision confirms the RO's denial of 
benefits and the Veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the Veteran.

The Veteran received notice regarding the use of the rating 
schedule via the statement of the case.  While such a post 
decisional document could not provide VCAA notice, it did 
serve to put her on notice as to what was required.  She has 
had more than four years after the November 2005 statement of 
the case to submit additional argument and evidence and to 
request a hearing.  She thus had a meaningful opportunity to 
participate in the adjudication of her claim.

To the extent there was a timing deficiency in the provision 
of the VCAA notice, that deficiency was cured by issuance of 
a November 2005 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
and records from various federal agencies. Additionally, the 
Veteran was afforded VA examinations in response to her 
claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment. 
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

A Fracture of the Left Clavicle, Non-Dominant Arm

Background

In December 2003, the Veteran filed a claim for an increased 
evaluation for her left shoulder disability.

In March 2004, the Veteran underwent a VA examination and 
reported fracturing her left clavicle mid-shaft in basic 
training.  She was currently working as a nursing assistant 
in a nursing home.  

The Veteran reported continued pain in the left shoulder, 
especially in the mid-portion of the clavicle laterally out 
to the acromioclavicular and shoulder joints.  The examiner 
noted she had a slight functional impairment because of 
limited overhead extension and abduction; however, the left 
clavicle was not painful with motion and there was no 
additional limitation of motion during flare-ups.  The 
Veteran reported that she had the ability to carry out her 
activities of daily living, although she felt worse toward 
the end of the day.  

The examiner noted an obvious bone callus in the mid-shaft of 
the left clavicle, where the fracture had been.  Range of 
motion was limited with overhead extension of 0-100 degrees 
and abduction of 0-80 degrees.  Internal and external 
rotation were both normal.  These maneuvers, with just two 
repetitions, caused the Veteran pain in the lateral and 
superior aspect.  There was notable crepitation with minimal 
range of motion.  X-ray studies taken in January 2004 
indicated impingement syndrome of the left shoulder, and the 
left clavicle shaft revealed increased banding of the left 
clavicular and mid-shaft which would be a variant of normal, 
possibly related to a previous injury.  

The examiner diagnosed status post mid-shaft clavicle 
fracture and stated his overall impression of the Veteran was 
a painful left shoulder, status post-fracture of the mid-
shaft of the left clavicle; and, decreased range of motion of 
both shoulders, which gave her a moderate amount of physical 
impairment.  

A June 2005 VA treatment record noted the Veteran had a 
diagnosis of left shoulder tendonitis.  Physical examination 
indicated no musculature atrophy and no tenderness with 
palpation over the acromioclavicular joint or clavicle.  She 
was fully neurovascularly intact.  She had forward flexion of 
165 degrees and abduction of 145 degrees.  The Veteran was 
able to internally and externally rotate, with mild pain in 
the extremes.  She had a positive Speed's test, negative 
Hawkins signs, and her rotator cuff strength was 5/5 on motor 
testing.  X-ray studies in April 2005, showed that there was 
an old fracture deformity of the mid-left clavicle.  The 
joint space was preserved in the glenohumeral and 
acromioclavicular joints.  

In a September 2005 VA treatment record, the Veteran was seen 
for a follow-up of left shoulder tendonitis.  The examiner 
noted the Veteran did not have pain on palpation over the 
acromioclavicular joint and was fully neurovascularly intact.  
Forward flexion was 150 degrees and abduction was 140 degrees 
with the ability  to internally and externally rotate and 
pain in the extremes.  She had positive impingement, positive 
Speed's test, but the rotator cuff test was 5/5.  The 
examiner diagnosed improving rotator cuff tendonitis. 

The Veteran was afforded a VA examination in October 2005.  
She reported that her left shoulder was painful and the pain 
radiated down her left arm occasionally and left her fourth 
and fifth fingers numb.  She did have a history of edema of 
the shoulder and was recently diagnosed with tendonitis in 
September 2005.  She stated that lifting, pushing, and 
pulling for both shoulders was very limited.  She reported an 
occasional disruption of her sleep and had difficulty with 
activities such as carrying groceries or getting clothes out 
of the dryer. 

Flare-ups occurred with increased activity, weather change, 
or even how the Veteran slept.  She stated flare-ups could 
last more than a day.  She reported working as a nurse; 
however, less than 24 hours per week.  The examiner noted the 
Veteran was right handed.  

Upon examination, there was crepitus.  There were also tender 
points in the acromioclavicular joint with "pain through 
motion."  There was positive impingement syndrome, negative 
sulcus, and tingling was reproduced with impingement to ulnar 
nerve to the fourth and fifth fingers.  Range of motion was 
flexion of 150 degrees, with normal of 180 degrees, abduction 
was 140 degrees, with normal 180 degrees.  The examiner 
added, however, that there was "pain through motion" and 
pain with internal and external rotation; however she was 
able to reach 90 degrees with some difficulty.  With 
repetition, she had increased pain.  Strength was equal, 
bilaterally, at 5/5 in all motions.  The Veteran stated she 
would have decreased strength with repetition, and extensive 
pushing and pulling.  

The examiner stated the Veteran's bilateral shoulder range of 
motion and strength were diminished due to a complaint of 
pain on repetitive motion testing, the extent and degree of 
which was not possible to determine due to "the extreme 
subjectivity of the exercise."  

X-ray studies indicated a negative left shoulder with no 
evidence of glenohumeral degenerative joint disease or 
calcific tendonitis; an intact left acromioclavicular joint, 
and an old healed fracture deformity of the mid-left 
clavicle.  

The examiner diagnosed the Veteran with a healed fracture of 
the left clavicle with callus formation and left shoulder 
tendonitis with mild impingement.

Analysis

The Veteran's service connected left shoulder disability is 
currently rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5203.  Diagnostic Code 5299 is used to 
designate an unlisted condition of the musculoskeletal 
system. See 38 C.F.R. § 4.27 (2009). 

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  This is the 
maximum disability evaluation allowed under Diagnostic Code 
5203.

The Veteran is currently in receipt of the maximum disability 
evaluation allowed by law under Diagnostic 5203 for residuals 
of a fracture of the left clavicle, non-dominant arm.

The Board has considered evaluation of the Veteran's left 
shoulder disability under all other potentially appropriate 
diagnostic codes.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69.  In this case, the 
evidence shows that the Veteran is right-handed. 
Consequently, for rating purposes, the left shoulder is the 
minor extremity.

Diagnostic Code 5200 (for the minor shoulder) provides that 
ankylosis of the scapulohumeral articulation (the scapula and 
humerus move as one piece) is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees warrants a 
20 percent disability evaluation; intermediate ankylosis, 
between favorable and unfavorable warrants a 30 percent 
disability rating; and, unfavorable ankylosis with abduction 
limited to 25 degrees from side, warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a.  A rating under Diagnostic 
Code 5200 is not warranted.  Diagnostic studies have not 
shown that the scapula and humerus move as one piece.

Diagnostic Code 5202 (for the minor shoulder) provides 
ratings for other impairment of the humerus, including 
malunion (with moderate and marked deformity, 20 percent); 
recurrent dislocations of the humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement 
only at the shoulder level, are rated as 20 percent 
disabling.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, are rated as 20 percent disabling.  
Fibrous union of the humerus is rated as 40 percent disabling 
and nonunion of humerus (false flail joint) is rated as 50 
percent disabling.  Loss of head of the humerus (flail 
shoulder) warrants a 70 percent disability evaluation. 38 
C.F.R. § 4.71a.  Diagnostic studies and examination reports 
have not shown fibrous union, nonunion, or loss of the head 
of the humerus.

These disabilities may also be rated on the basis of 
impairment of function of the contiguous joint. 38 C.F.R. § 
4.71a, Diagnostic Code 5203.

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation. 38 C.F.R. § 4.71, Plate I. 

The most recent VA examination does show that the Veteran had 
pain throughout the ranges of shoulder motion and could only 
move her left arm to 90 degrees with difficulty.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  

The Court has held that painful motion can equate to 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Although, Lichtenfels dealt with the 
specific criteria for rating arthritis, the Court has made 
similar holdings in dealing with ratings under DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 
10 Vet. App. 93, 98-99 (1997).

In accordance with the Court's jurisprudence, the finding of 
pain throughout the range of left arm motion, equates to 
limitation of motion.  Hence, a 30 percent rating is 
warranted for limitation of motion to 25 degrees or less 
under Diagnostic Code 5201.  That is the highest rating under 
that diagnostic code.  A higher rating is not provided on the 
basis of limitation of motion, nor is there any other 
schedular basis for awarding more than a 30 percent rating.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Veteran's disability is manifested primarily by pain and 
limitation of function of the left upper extremity.  These 
symptoms are contemplated by the rating criteria.  38 C.F.R. 
§§ 4.123, 4.124, 4.124(a) (2009).  Hence, further 
consideration of referral for an extraschedular rating is not 
warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent her 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify her.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  In VA 
examinations, the Veteran reported that she was working as a 
nursing assistant and a nurse. 

The evidence does not show residuals of a fracture of the 
left clavicle, non-dominant arm, prohibits the Veteran from 
obtaining or maintaining all gainful employment for which her 
education and occupational experience would otherwise qualify 
her.  She has reportedly been working on at least a half time 
basis in nursing throughout the course of the appeal.  The 
record does not contain evidence of unemployability.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted. 


ORDER

The appeal, as to the issue of entitlement to an increased 
disability evaluation for right shoulder impingement 
syndrome, currently evaluated as 30 percent disabling, is 
dismissed without prejudice.

Entitlement to a disability evaluation of 30 percent for 
residuals of a fracture of the left clavicle, non-dominant 
arm, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


